Title: From Alexander Hamilton to James McHenry, 3 May 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York April May 3. 1799
          
          Herewith is a letter with for Capt Bruff with recruiting Instructions, which I beg you to have forwarded to him. You will observe, that the term of Inlistment, which is inserted, is three years. If this is not right you will oblige me by having it altered and me informed of the authority for the alteration—I mention this because in the model you sent me five years are inserted and in looking over the laws, I do not discover any that authorises an enlistment for more than three years.  I presume there must be one which has escaped me.
          Where does James Baker the Contractor for Maryland reside? Your letter does not specify.
          With great respect I have the honor to be Sir Your obed Ser
          
            Since writing the above I have found the solution in an act of the 27 of April 1798, applying to the second Regiment of Artillerists. Capt Bruff being in the first three years are right
          
          The Secy of War
        